Exhibit 10.2

FOURTH AMENDMENT
TO FINANCING AGREEMENT

FOURTH AMENDMENT, dated as of September 18, 2015 (this "Amendment"), to the
Financing Agreement, dated as of July 31, 2014, as amended, restated,
supplemented or otherwise modified from time to time (as so amended, the
"Financing Agreement"), by and among Aurora Diagnostics Holdings, LLC, a
Delaware limited liability company (the "Parent"), Aurora Diagnostics, LLC, a
Delaware limited liability company (the "Borrower"), each subsidiary of the
Parent listed as a "Guarantor" on the signature pages thereto (together with the
Parent and each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guaranties all or any part of the
Obligations (as thereinafter defined), each a "Guarantor" and collectively, the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and
collectively, the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited
liability company ("Cerberus"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the "Collateral Agent"), and Cerberus, as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the "Administrative Agent" and together with the Collateral Agent, each an
"Agent" and collectively, the "Agents").

WHEREAS, the Borrower, the Guarantors, the Agents and the Lenders wish to amend
certain terms and provisions of the Financing Agreement as hereafter set forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1.   Definitions.  All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.

2.   Amendments.

(a)   New Definitions.  Section 1.01 of the Financing Agreement is hereby
amended by adding the following definitions, in appropriate alphabetical order:

""Fourth Amendment" means the Fourth Amendment to Financing Agreement, dated as
of September 18, 2015, among the Borrower, the Guarantors, the Agents and the
Lenders."

""Fourth Amendment Effective Date" has the meaning specified therefor in Section
4 of the Fourth Amendment."

(b)   Section 2.05(c)(vii) (Mandatory Prepayment).  Section 2.05(c)(vii) of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:

"(vii)If the Borrower does not use the Excess Loan Proceeds for a Permitted
Purpose on or prior to October 31, 2015, then the Borrower shall, within 1
Business Day thereafter, repay the Term Loan in an amount equal to 100% of the
amount of the unused Excess Loan Proceeds.  Such prepayment of the Term Loan
shall be without premium or penalty

 

--------------------------------------------------------------------------------

 

and applied against the remaining installments of principal of the Term Loan on
a pro rata basis."

(c)   Section 5.02(e) (Additional Conditions for Term Loans after the Effective
Date).  Section 5.02(e) of the Financing Agreement is hereby amended by amending
and restating the last sentence at the end therein in its entirety to read as
follows:

"The Agents, the Lenders and the Borrower hereby agree that from and after the
Third Amendment Effective Date until October 31, 2015, the Borrower may use the
Excess Loan Proceeds to (i) consummate another Permitted Acquisition or (ii) pay
the related Transaction Costs (or reimbursement thereof) for the Brazos
Acquisition and other Permitted Acquisitions consummated on or prior to the
Third Amendment Effective Date (a “Permitted Purpose”); provided, that if the
Borrower does not use such Excess Loan Proceeds for a Permitted Purpose on or
prior to October 31, 2015, then the Borrower shall repay the Term Loan in the
amount of the unused Excess Loan Proceeds pursuant to Section 2.05(c)(vii)."

3.   Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:

(a)   Organization, Good Standing, Etc.  Each Loan Party (i) is a corporation,
trust, limited liability company or limited partnership duly organized, validly
existing and in good standing, if applicable, under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated, and to
execute and deliver this Amendment, and to consummate the transactions
contemplated hereby and by the Financing Agreement, as amended hereby, and
(iii) is duly qualified to do business and is in good standing, if applicable,
in each jurisdiction in which the character of the properties owned or leased by
it or in which the transaction of its business makes such qualification
necessary, except (solely for the purposes of this subclause (iii)) where the
failure to be so qualified and in good standing, if applicable, could reasonably
be expected to have a Material Adverse Effect.

(b)   Authorization, Etc.  The execution, delivery and performance by each Loan
Party of this Amendment and the Financing Agreement, as amended hereby, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any Material Contract binding on or otherwise
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any Loan Document) upon
or with respect to any of its properties, and (iv) do not and will not result in
any default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to its
operations or any of its properties, except, in the case of clause (iv), to the
extent where such contravention, default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal could not reasonably be expected to have a
Material Adverse Effect.

(c)   Governmental Approvals.  No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
this Amendment and the Financing Agreement, as amended hereby, other than
filings and recordings with respect to

 

--------------------------------------------------------------------------------

 

Collateral to be made, or otherwise delivered to the Collateral Agent for filing
or recordation.

(d)   Enforceability of Amendment.  This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity and subject to
applicable laws restricting the enforceability against a Governmental Authority
of the assignment of Accounts arising under Medicare and Medicaid.

(e)   The representations and warranties contained in Article VI of the
Financing Agreement and in each other Loan Document shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applied to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the Fourth Amendment Effective Date
as though made on and as of such date (unless such representations or warranties
are stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applied to any representations or warranties
that already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date).

(f)   No Default or Event of Default shall have occurred and be continuing on
the Fourth Amendment Effective Date or would result from this Amendment becoming
effective in accordance with its terms.

4.   Conditions to Effectiveness.  This Amendment shall become effective only
upon satisfaction in full (or waiver by the Agents), in a manner satisfactory to
the Agents, of the following conditions precedent (the first date upon which all
such conditions shall have been satisfied being herein called the "Fourth
Amendment Effective Date"):

(a)   The Agents shall have received this Amendment, duly executed by the Loan
Parties, each Agent and the Required Lenders.

(b)   The Borrowers shall have paid on or before the Fourth Amendment Effective
Date all fees, costs, expenses and taxes then payable pursuant to Section 2.06
of the Financing Agreement and Section 12.04 of the Financing Agreement.

5.   Continued Effectiveness of the Financing Agreement and Other Loan
Documents.  Each Loan Party hereby (i) acknowledges and consents to this
Amendment, (ii) confirms and agrees that the Financing Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the Fourth Amendment Effective Date all references in any such Loan
Document to "the Financing Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement

 

--------------------------------------------------------------------------------

 

shall mean the Financing Agreement as amended by this Amendment, and
(iii) confirms and agrees that to the extent that any such Loan Document
purports to assign or pledge to the Collateral Agent for the benefit of the
Agents and the Lenders, or to grant to the Collateral Agent for the benefit of
the Agents and the Lenders a security interest in or Lien on, any Collateral as
security for the Obligations of the Loan Parties from time to time existing in
respect of the Financing Agreement (as amended hereby) and the other Loan
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects.  This Agreement does not and
shall not affect any of the obligations of the Loan Parties, other than as
expressly provided herein, including, without limitation, the Loan Parties'
obligations to repay the Loans in accordance with the terms of Financing
Agreement, or the obligations of the Loan Parties under any Loan Document to
which they are a party, all of which obligations shall remain in full force and
effect.  Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agents or any Lender under the Financing Agreement or any
other Loan Document, nor constitute a waiver of any provision of the Financing
Agreement or any other Loan Document.

6.   Release.  The Agents and the Lenders wish (and each Loan Party agrees) to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of the Agents' and
the Lenders' rights, interests, security and/or remedies under the Financing
Agreement and the other Loan Documents.  Accordingly, for and in consideration
of the agreements contained in this Amendment and other good and valuable
consideration, each Loan Party (for itself and its Affiliates and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge each Agent, each Lender and each of
their respective Affiliates, officers, directors, employees, attorneys,
consultants and agents (collectively, the "Released Parties") from any and all
debts, claims, obligations, damages, costs, attorneys' fees, suits, demands,
liabilities, actions, proceedings and causes of action, in each case, whether
known or unknown, contingent or fixed, direct or indirect, and of whatever
nature or description, and whether in law or in equity, under contract, tort,
statute or otherwise, which any Releasor has heretofore had or now or hereafter
can, shall or may have against any Released Party by reason of any act, omission
or thing whatsoever done or omitted to be done prior to the Fourth Amendment
Effective Date arising out of, connected with or related in any way to this
Amendment, the Financing Agreement or any other Loan Document, or any act, event
or transaction related or attendant thereto, or the agreements of any Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of each Loan Party, or the making of any Loans or other
advances, or the management of such Loans or advances or the Collateral prior to
the Fourth Amendment Effective Date.

7.   Miscellaneous.

(a)   This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.  

 

--------------------------------------------------------------------------------

 

(b)   Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

(c)   This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.

(d)   Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement.  Accordingly, it
shall be an Event of Default under the Financing Agreement (i) if any
representation or warranty made by a Loan Party under or in connection with this
Amendment shall have been untrue, false or misleading in any material respect
when made, or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Amendment.

(e)   Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

(f)   Subject to the provisions of Section 12.04 of the Financing Agreement, the
Borrower will pay on demand all reasonable and documented out-of-pocket fees,
costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Amendment or otherwise payable under
the Financing Agreement, including, without limitation, reasonable fees,
disbursements and other charges of counsel to the Agents and the Lenders.

[remainder of page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 

BORROWER:

AURORA DIAGNOSTICS, LLC

By: /s/ Michael Grattendick

Name: Michael Grattendick

Title: Vice President and Controller

 

GUARANTORS:

AURORA DIAGNOSTICS HOLDINGS, LLC

AURORA DIAGNOSTICS FINANCING, INC.

AURORA GEORGIA, LLC

AURORA GREENSBORO LLC

AURORA LMC, LLC

AURORA MASSACHUSETTS, LLC

AURORA MICHIGAN, LLC

AURORA NEW HAMPSHIRE, LLC

BIOPSY DIAGNOSTICS, LLC

CUNNINGHAM PATHOLOGY, L.L.C.

C R COLLECTIONS, LLC

DERMPATH NEW ENGLAND, LLC

GREENSBORO PATHOLOGY, LLC

HARDMAN PATHOLOGY ADX, LLC

LABORATORY OF DERMATOPATHOLOGY ADX, LLC

PATHOLOGY SOLUTIONS, LLC

SEACOAST PATHOLOGY, INC.

TEXAS PATHOLOGY, LLC

TWIN CITIES DERMATOPATHOLOGY, LLC

By: /s/ Michael Grattendick

Name:  Michael Grattendick

Title:  Vice President and Controller

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

BERNHARDT LABORATORIES, INC.

MARK & KAMBOUR HOLDINGS, INC.

MARK & KAMBOUR, LLC
Richard Bernert, LLC
WEST GEORGIA PATHOLOGY, LLC


By: /s/ Michael Grattendick

Name: Michael Grattendick

Title:  Vice President and Treasurer

 

THE LMC REVOCABLE TRUST, B.T.

THE WPC REVOCABLE TRUST, B.T

By: /s/ Michael Grattendick

Name:  Michael Grattendick

Title:  Trustee

 

MID-ATLANTIC PATHOLOGY SERVICES, INC.

By: /s/ Michael Grattendick

Name:  Michael Grattendick

Title:  Treasurer

COLLATERAL AGENT AND

ADMINISTRATIVE AGENT:

CERBERUS BUSINESS FINANCE, LLC

By : /s/ Eric Miller________________

Name:  Eric Miller

Title      Executive Vice President

 

 



 

--------------------------------------------------------------------------------

 

LENDERS:
CERBERUS ASRS HOLDINGS LLC

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:    Vice President

 

 

CERBERUS LEVERED LOAN OPPORTUNITIES FUND II, L.P.

By: Cerberus Levered Opportunities II GP, LLC

Its: General Partner

 

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:  Senior Managing Director

 

 

CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.

By: Cerberus NJ Credit Opportunities GP, LLC

Its: General Partner

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:  Senior Managing Director

 

CERBERUS ICQ LEVERED LOAN OPPORTUNITIES FUND, L.P.

By: Cerberus ICQ Levered Opportunities GP, LLC

Its: General Partner

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:  Senior Managing Director

 

 

 

 



 

--------------------------------------------------------------------------------

 

CERBERUS ICQ LEVERED LLC

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:    Vice President

 

CERBERUS ONSHORE II CLO LLC

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:    Vice President

 

CERBERUS ONSHORE LEVERED II LLC

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:    Vice President

 

CERBERUS ASRS FUNDING LLC

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:    Vice President

 

CERBERUS N-1 FUNDING LLC

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:    Vice President

 

CERBERUS KRS LEVERED LLC

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:    Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

CERBERUS OFFSHORE LEVERED II LP

By: COL II GP Inc.

Its: General Partner

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:    Vice President

 

CERBERUS AUS LEVERED II LP

By: CAL II GP LLC

Its: General Partner

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:    Vice President

 

CERBERUS SWC LEVERED LP

By: Cerberus SL GP LLC

Its: General Partner

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:    Vice President

 

CERBERUS ONSHORE II CLO-2 LLC

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:    Vice President

 

CERBERUS KRS LEVERED LOAN OPPORTUNITIES FUND, L.P.

By: Cerberus KRS Levered Opportunities GP, LLC

Its: General Partner

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:  Senior Managing Director

 

 

 

--------------------------------------------------------------------------------

 

 

 

By: Cerberus Levered Opportunities Master Fund II GP, LLC

Its: General Partner

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:  Senior Managing Director

 

CERBERUS AUS LEVERED HOLDINGS LP

By: CAL I GP Holdings LLC

Its: General Partner

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:  Senior Managing Director

 

CERBERUS SWC LEVERED LOAN OPPORTUNITIES MASTER FUND, L.P.

By: Cerberus SWC Levered Opportunities GP, LLC

Its: General Partner

 

By: /s/ Eric Miller________________

Name:  Eric Miller

Title:  Senior Managing Director

 

SHP CAPITAL SOLUTIONS FUND L.P.

By: Sound Harbor GP LLC, its general partner

By: /s/ Michael Zupon____________

Name: Michael Zupon
Title:   Authorized Person

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

CRESTLINE SPECIALTY LENDING, L.P.

By: Crestline Management, L.P., its Investment Manager

    By: Crestline Investors, Inc., its General Partner

By: _/s/ John S. Cochran__________
Name: John S. Cochran
Title:    Vice-President

 

FORTRESS CREDIT OPPORTUNITIES V CLO LIMITED

By: FCO V CLO CM LLC, its collateral manager

By: _/s/ Jenifer Sorkin__________
Name: Jenifer Sorkin
Title:   Treasurer

FORTRESS CREDIT OPPORTUNITIES III CLO LP

By: FCO III CLO GP LLC, its General Partner

By: _/s/ Jenifer Sorkin__________
Name: Jenifer Sorkin
Title:   Treasurer

FORTRESS CREDIT BSL LIMITED

By: FC BSL CM LLC,  its collateral manager

By: _/s/ Jenifer Sorkin__________
Name: Jenifer Sorkin
Title:   Treasurer

FORTRESS CREDIT BSL II LIMITED

By: FC BSL II CM LLC,  its collateral manager

GARRISON CAPITAL INC.

By: _/s/ Michael Butler__________
Name: Michael Butler
Title:   Secretary

GARRISON FUNDING 2013-2 LTD.

By: Garrison Funding 2013-2 Manager LLC, as Collateral Manager

By: _/s/ Michael Butler__________
Name: Michael Butler
Title:   Secretary

 

--------------------------------------------------------------------------------

 

GARRISON FUNDING 2015-2 LP

By: _/s/ Michael Butler__________
Name: Michael Butler
Title:   Secretary

GMMF FUNDING LLC

By:_/s/ Michael Butler__________
Name: Michael Butler
Title:   Secretary

 

 